OFFICE OF THE ATTORNEY         GENERAL    OF TEXAS
                      AUSTIN




Eon. B. T. Walter8
County Auditor
Smlth.County
Tyler, Texas
Dear Sir:
                 Opinion No. O-
                 Ret Does Art.
                     oonuuiesione




          Thle Depa                      ved and oonsldemd
your request                              ate stated questions.
                                         8 Department,written
                                          tornby Oeneral,
                                          inal Mstrlot Attor-
                                          paears upon the above
                                          h a oopy of Opinion

                          ii36d~CiVilatatutse oi Temm,
                          Ia@, ie a psrmisrive statute
                                The aotioa of the oom-
                                    liaation $0 made
                       The 0ommie~loner6*flourt*saction
                 subjsot to review.
              on No. O-1500 also defines the tern *paupsF.
             sting that this eatfsfaotorilyanswera your
inquiry, end w%th bestwgardm, we ara
                                   Very    truly your8